PER CURIAM.
Defendants appeal the trial court’s summary judgment in favor of plaintiffs in this suit for money owed under a contract. We reverse because under the principles applicable to summary judgment proceedings there is a question of fact as to when payment was due under the contract. That question is determinative of whether the statute of limitations, which defendants have pleaded, ran.
Reversed and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN and PATTERSON, JJ., concur.